The undisputed evidence in this case shows that if plaintiff's effort to get off the train contributed to his injury, such effort on his part proximately contributed to such injury. Indeed, such evidence shows that it not only proximately contributed to, but it was the efficient cause of the injury. Therefore, it was not error for the court to instruct the jury, "That if plaintiff's endeavor to get off said train at such time and place either caused or contributed to his injury, if any, then you are charged that plaintiff can not recover."
The motion is overruled.
Overruled.
Writ of error refused. *Page 151